DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a non-final action following the withdrawal of the allowance action. Claims 2-3, 5-7, 13, 17, 19 and 27 are canceled. Claims 28-29 are new. Claims 1, 4, 8-10, 14, 18, 20-26, 28 and 29 are present for examination.

Priority
Acknowledgement is made for this application which is a 371 national stage application of PCT/US2015/065623 filed on 12/14/2015 and further claims priority from 62/091,937 filed on 12/15/2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Claim(s) 1, 4, 8-10, 14, 21-26, 28 and 29 are rejected under 35 U.S.C. 102(b) as anticipated by US 8,993,295 B2 or, in the alternative, under 35 U.S.C. 103 as obvious over US 8,993,295 B2 (Seed et al. from here on). 
Claim 1 in the instant application is drawn to a fusion protein comprising mature Granzyme B (GrB) having a cancer-associated protease cleavage site at the N-terminus of GrB. Claim 14 is drawn to a T cell comprising a fusion protein, wherein the fusion protein comprises mature Granzyme B (GrB) having a cancer-associated protease cleavage site at the N-terminus of GrB. 
Furthermore the instant specification teaches a GrB fusion construct that comprises an N-terminal cancer-associated protease cleavage site (an SENP1 cleavage site) that is cleaved in a cancer cell which natively expresses or over expresses a cancer associated protease (SENP1) thus activates GrB protease toxicity. Furthermore the GrB fusion construct can have a signal peptide or a secretion peptide or a His-tag at the N-terminal of the fusion protein. The claims also state that the fusion protein can comprise a truncated SUMO1 polypeptide or where the cancer associated protease cleavage site comprises a SENP1 cleavage site. Claim 4 and 29 encompass 
	Seed et al teach a compositions and methods for selectively killing targeted cells using a fusion construct comprising any protoxin protein containing a cell targeting moiety such as an svFv and a modifiable activation moiety which is activated by an activation moiety not naturally operably found in, on, or in the vicinity of a target cell thus comprises a protoxin and a protoxin activator, to target and destroy a specific cell population. 
	Seed et al further teach a recombinant GrB construct in a pro form, which may be matured (activated) either by a separate step of proteolytic removal of the extra residues located N-terminal to the first residue Ile of GrB or by in situ activation conferred by a natively present protease in the host cells. For example fig. 20A encompasses a schematic depiction of an enzymatically active GrB-(YSA)2 fusion protein, a furin activetable RSRR-GrB-(YSA)2 (SEQ ID NO:26) fusion protein where the amino acid sequences of the pro-domains are shown. Thus Seed et al state that their experimental results demonstrate that the status of activity can be modified by endogenous (e.g., furin) proteolytic activities in mammalian cells.
	Claim 1 encompasses a fusion protein comprising mature Granzyme B (GrB) having a cancer-associated protease cleavage site at the N-terminus of GrB. Given that "a cancer-associated protease cleavage site" broadly encompasses a furin cleavage site, claim 1 is anticipated or is clearly obvious over claim 1. Claims 8-10 encompass signal peptide, his-tag or secretion peptides attaches to the N-terminus of the GrB construct. 
	In several embodiments, Seed et al teach that the protoxin including GrB can comprise signal peptide, his-tag or secretion peptides attaches to the N-terminus of the protoxin. 
2 fusion protein thus a cancer associated protease cleavage site at the N-terminus of a GrB that can be activated by furin that is naturally expressed in the cell where both pro-GrB-(YSA)2 fusion proteins were expressed in 293T cells, which naturally express furin. 
	Seed et al teach a large number cancer associated proteases including sentrin-specific protease 1 (a protease that catalyzes maturation of SUMO protein) that can be used for activation of a protoxin comprising the SENP1 cleavage site (see table 2).
	Thus at the time of the instant application, claims 14, 21-26, 28 and 29 were anticipated or in the alternative prima facie obvious over the teachings of Seed et al. 

Conclusion: No claims are allowed.

Relevant publications: Shen et al SUMO protease SENP1 induces isomerization of the scissile peptide bond. NATURE STRUCTURAL & MOLECULAR BIOLOGY VOLUME 13 NUMBER 12 DECEMBER 2006.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1656                                                                                                                                                                                            	9/15/2021.